Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2016.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00498-CV


       BAKER HUGHES OILFIELD OPERATIONS, INC., Appellant
                            V.

                        MICHELLE LEE PINA, Appellee

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-17256


                 MEMORANDUM OPINION

      This is an appeal from an order signed June 3, 2016. On July 25, 2016,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.